Case 1:20-cv-00193-LO-JFA Document 35 Filed 10/26/20 Page 1 of 24 PageID# 784



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Alexandria Division



   International Academic City, et al..

                           Plaintiffs,

           V.                                                  Civil No. I:20-cv-193
                                                               Hon. Liam O'Grady
   Stratford University,Inc.,et al.

                           Defendants.


                          MEMORANDUM OPINION AND ORDER

       Before the Court is Defendant Stratford University, Inc.'s ("Stratford") motion for Rule

11 sanctions against Plaintiffs("lAC" or "Barzani"). See Dkt. 26. The Court agrees with

Stratford that the Plaintiffs make certain misrepresentations in their pleadings. However,the

Court does not find by clear and convincing evidence that the Plaintiffs deliberately forged

documents attached to their pleadings. Still, the Court believes that counsel for the Plaintiffs

acted unreasonably by failing to retract clear misrepresentations in their pleadings during the

Rule 11 motion safe harbor period. The Court therefore ORDERS Plaintiffs to replead their

operative complaint to correct all allegations inconsistent with the factual record detailed in this

Order. The Court will not order dismissal ofthe action at this time, nor will the Court award

attorney's fees and costs to Stratford pursuant to Rule 11. However,the Court admonishes

Plaintiffs that any further Rule 11 violations may result in such sanctions.

                                 I. FACTUAL BACKGROUND

       The facts and allegations analyzed in Stratford's Rule 11 motion are extensive and best

presented chronologically.
Case 1:20-cv-00193-LO-JFA Document 35 Filed 10/26/20 Page 2 of 24 PageID# 785
Case 1:20-cv-00193-LO-JFA Document 35 Filed 10/26/20 Page 3 of 24 PageID# 786
Case 1:20-cv-00193-LO-JFA Document 35 Filed 10/26/20 Page 4 of 24 PageID# 787
Case 1:20-cv-00193-LO-JFA Document 35 Filed 10/26/20 Page 5 of 24 PageID# 788
Case 1:20-cv-00193-LO-JFA Document 35 Filed 10/26/20 Page 6 of 24 PageID# 789
Case 1:20-cv-00193-LO-JFA Document 35 Filed 10/26/20 Page 7 of 24 PageID# 790
Case 1:20-cv-00193-LO-JFA Document 35 Filed 10/26/20 Page 8 of 24 PageID# 791
Case 1:20-cv-00193-LO-JFA Document 35 Filed 10/26/20 Page 9 of 24 PageID# 792
Case 1:20-cv-00193-LO-JFA Document 35 Filed 10/26/20 Page 10 of 24 PageID# 793
Case 1:20-cv-00193-LO-JFA Document 35 Filed 10/26/20 Page 11 of 24 PageID# 794
Case 1:20-cv-00193-LO-JFA Document 35 Filed 10/26/20 Page 12 of 24 PageID# 795
Case 1:20-cv-00193-LO-JFA Document 35 Filed 10/26/20 Page 13 of 24 PageID# 796
Case 1:20-cv-00193-LO-JFA Document 35 Filed 10/26/20 Page 14 of 24 PageID# 797
Case 1:20-cv-00193-LO-JFA Document 35 Filed 10/26/20 Page 15 of 24 PageID# 798
Case 1:20-cv-00193-LO-JFA Document 35 Filed 10/26/20 Page 16 of 24 PageID# 799
Case 1:20-cv-00193-LO-JFA Document 35 Filed 10/26/20 Page 17 of 24 PageID# 800
Case 1:20-cv-00193-LO-JFA Document 35 Filed 10/26/20 Page 18 of 24 PageID# 801
Case 1:20-cv-00193-LO-JFA Document 35 Filed 10/26/20 Page 19 of 24 PageID# 802
Case 1:20-cv-00193-LO-JFA Document 35 Filed 10/26/20 Page 20 of 24 PageID# 803
Case 1:20-cv-00193-LO-JFA Document 35 Filed 10/26/20 Page 21 of 24 PageID# 804
Case 1:20-cv-00193-LO-JFA Document 35 Filed 10/26/20 Page 22 of 24 PageID# 805
Case 1:20-cv-00193-LO-JFA Document 35 Filed 10/26/20 Page 23 of 24 PageID# 806
Case 1:20-cv-00193-LO-JFA Document 35 Filed 10/26/20 Page 24 of 24 PageID# 807
